PER CURIAM.
On March 12, 1923, judgment was entered in this case against the defendants. On April 21st defendants served and filed their undertaking on appeal, with J. L. Ledwidge and M. J. Driscoll as sureties. On May 26th they filed here their transcript on appeal, and on September 20, 1923, filed their abstract of record, since which date they have filed no brief or- other paper. On September 16, 1924, plaintiff served and filed his motion to dismiss the appeal and affirm the judgment.
No sufficient excuse having been offered for the delay in filing a brief, as provided in Rule 8 of this court (100 Or. 745), and it appearing from the record here that the sureties above named have entered *476into the usual undertaking for stay of proceedings and satisfaction of any judgment which may be lendered on appeal, it is ordered that a judgment be here rendered against the defendants and said sureties for the sum of $80, and costs and disbursements of this court and of the Circuit Court.
Appeal Dismissed and Judgment Affirmed.